Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 11/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No.: 8,771,335 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 11/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No.: 9,814,613 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ryan Kenny (Reg. No.: 72,993) on 11/15/2021.  

Specification, page 1, line 5, after “June 25, 2014,” --now issued as U.S. Patent No. 9,814,613 -- was inserted.
Claim 19 and 20 were rejoined (see rejoinder below).
Rejoinder
Claims 1-18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19 and 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, 19 and 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/06/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or render obvious a stent delivery system, comprising, inter alia, the elongate tubular member coupled to the push tube by an attachment member extending from the push tube through a longitudinal slot of the elongate tubular member, the attachment member extending through the longitudinal slot proximal to the stent in the loaded condition.
The closest prior art, Goto et al. (US Pub. No.: 2005/0085891) in view of Toledo et al. (US Pub. No.: 2001/0018574) discloses a stent delivery system, comprising: a stent having a lumen formed therein and an opening; a push tube having a lumen formed therein, with the stent in a loaded condition abutting a distal end of the push tube; an elongate tubular member/catheter extending through the lumen of the push tube and extendable through the lumen of the stent, the elongate tubular member coupled to the push tube by an attachment member extending from the push tube through a longitudinal slot of the elongate tubular member; and a coupling member extending from the push tube and forming a loop disposable through the opening of the stent and around the stent lumen, the elongate tubular member passable through the lumen of the stent and the loop of the member in the loaded condition as stated in the most recent Office Action.  However, neither Goto nor Toledo discloses that the attachment member extends through the longitudinal slot proximal to the stent in the loaded condition.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/Primary Examiner, Art Unit 3771